   3:20-cv-01005-CMC-PJG            Date Filed 04/24/20        Entry Number 15         Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Joseph Charles Tice,                               )             C/A No. 3:20-1005-CMC
                                                   )
                               Plaintiff,          )
                                                   )
       v.                                          )                      ORDER
                                                   )
Nathan R. Rizer,                                   )
                                                   )
                               Defendant.          )
                                                   )

       Plaintiff Joseph Charles Tice, a self-represented state pretrial detainee, filed this civil rights

action. By order issued March 25, 2020, Plaintiff was provided an opportunity to submit the

documents necessary to bring the case into proper form for evaluation and possible service of

process. ECF No. 7. Despite twice mailing the order to the address Plaintiff provided, it was

returned to the court as undeliverable mail. ECF Nos. 9 & 14. Plaintiff has not provided the court

with a new address at which he receives mail, and the record indicates no attempt by Plaintiff to

contact the court since filing the Complaint. Accordingly, the case is dismissed, without prejudice,

for failure to prosecute pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Link v.

Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                                                s/Cameron McGowan Currie
                                                                CAMERON MCGOWAN CURRIE
                                                                Senior United States District Judge
Columbia, South Carolina
April 24, 2020




                                             Page 1 of 1
